Citation Nr: 1447640	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  06-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for hypertension, including due to herbicide exposure or secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity, rated 40 percent.

3.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity, rated 40 percent.

4.  Entitlement to financial assistance in the purchase of an automobile or other conveyance or adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

Initially, the Veteran requested a hearing before a Veterans Law Judge for this claims.  Subsequently, he indicated that he did not want a hearing.  Therefore, his hearing request is considered withdrawn.  In an October 2013 decision, the Board denied service connection for hypertension, including secondary to PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a June 2014 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's October 2013 decision that denied service connection for hypertension, including secondary to PTSD and remanded the matter to the Board.  

The claims for increased ratings for peripheral neuropathy and the for financial assistance in the purchase of an automobile or adaptive equipment were remanded in October 2013.


REMAND

In the June 2014 Joint Motion, the parties agreed that the RO presumed the Veteran's exposure to herbicides based on demonstrated service in the Republic of Vietnam during the Vietnam era.  However, the parties agreed that the Board did not discuss the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 that concluded that there was "limited or suggestive evidence of an association between exposure to Agent Orange and hypertension" and did not ascertain whether another VA examination was necessary to obtain an opinion pertaining to that theory of the claim.

The claims for increased ratings for peripheral neuropathy and the for financial assistance in the purchase of an automobile or adaptive equipment were remanded in October 2013.  The development requested in the October 2013 remand has not been completed.  No supplemental statement of the case has been issued on those appeals since the October 2013 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension since service.  After securing the necessary release, request those records.

2.  Obtain all VA treatment reports not of record and associate them with the record.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to obtain an opinion on the etiology of the Veteran's hypertension.  The examiner must review the entire claims file, including the Veteran's service treatment records, the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010, medical records, lay statements, and the previous VA opinions.  After a thorough review of the records, the examiner should answer the following questions and identify the basis upon which the opinions are based:  

(a)  Is it at least as likely as not, (50 percent probability or greater) that the Veteran's hypertension is causally related to exposure to herbicides in service or any other incident of service?  

(b)  Is it at least as likely as not, (50 percent probability or greater) that hypertension is proximately due to or the result of service-connected PTSD?

(c)  Is it at least as likely as not, (50 percent probability or greater) that hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected PTSD?

4.  Complete any remaining development as requested in the Board's October 2013 remand on the issues of entitlement to increased ratings for peripheral neuropathy and entitlement to financial assistance in the purchase of an automobile or adaptive equipment.

5.  Then, readjudicate the claims, considering all theories of entitlement to service connection for hypertension.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

